DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final rejection on the merits of this application. Claims 1-20 are rejected and currently pending, as discussed below.
Under BRI, any limitation of “and/or” in the claims will be interpreted to cover “or”.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/04/2020, 02/23/2021, and 01/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it is 162 words in length, exceeding the preferred .  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In [0088], the reference number 810 is used to refer to both the processor and the virtual marker. “Processor 810” should be corrected to “processor 120”.
In [0099], the reference number 840 is used to refer to both the virtual marker and the virtual marker local repository. “Virtual marker 840” should be corrected to “virtual marker 810”.
Appropriate correction is required.

Claim Objections
Claims  objected to because of the following informalities:  
Claims 1 and 2 are objected to because Claim 1 refers to the limitation “a magnetic signal, movement of the electronic device, acceleration of the electronic device, and/or an angle orientation of the electronic device with respect to a ground” in the alternative form. Claim 2, which depends from Claim 1, recites the limitation “the magnetic signal”, indicating that Claim 1 should refer “a magnetic signal” as a required limitation, and not as an alternative, since dependent Claim 2 requires Claim 1 to recite a magnetic signal.
Claim 10 recites the limitation “the processor is configure to” in line 2, which should be corrected to “the processor is configured to”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims  rejected under 35 U.S.C. 101 because they are directed to a judicial exception without significantly more.

Regarding Independent Claim 12:
Step 1: Claim 12 is a method claim that recites the steps of receiving sensing data, generating a first virtual marker, and storing the first virtual marker. Thus, the claim is directed to a statutory category.
Step 2A Prong 1: Claim 12 recites the step of generating a first virtual marker. This claim recites an abstract idea which is directed to a mental process.
Step 2A Prong 2: Claim 12 recites the additional steps of receiving sensing data and storing the first virtual marker. These steps are considered insignificant extra-solution activity, as they are no more than mere necessary data gathering and outputting needed to perform the abstract idea. Accordingly, these limitations do not integrate the claim into a practical application as they do not provide any meaningful limitations on practicing the abstract idea.
Step 2B: The claim limitations, when viewed individually and as a whole, fail to integrate the abstract idea into a practical application. The same analysis applies here as described above in Step 2A Prong 2. Accordingly, independent Claim 12 is ineligible.

Regarding Dependent Claims 13-14 and 16-17 and 19-20:
Step 1: Claims 13-14, 16-17, and 19-20 depend from Claim 12 and include the additional steps of loading a virtual marker list (Claim 13), confirming whether the electronic device is within a fixed radius (Claim 13), measuring a sensing value (Claim 13), confirming whether the electronic device has entered (Claim 13), correcting an error (Claim 14), performing first sharing (Claim 20), sharing the first virtual marker (Claim 20), and performing second sharing (Claims 20).
Step 2A Prong 1: Claims 13-14, 16-17, and 19-20 recite the steps of confirming, measuring, confirming, and correcting. These steps recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: Claims 13-14, 16-17, and 19-20 recite the additional steps of loading, performing first sharing, sharing, and performing second sharing. These steps are considered insignificant extra-solution activity, as they are no more than mere necessary data gathering and outputting needed to perform the abstract idea. Accordingly, these limitations do not integrate the claim into a practical application as they do not provide any meaningful limitations on practicing the abstract idea.
Step 2B: The claim limitations, when viewed individually and as a whole, fail to integrate the abstract idea into a practical application. The same analysis applies here as described above in Step 2A Prong 2. Accordingly, dependent Claims 13-14, 16-17, and 19-20 are ineligible.

Independent Claim 1 and its dependent claims, Claim 15, and Claim 18 are found to have practical application. Claims 1 and 15 recite the limitation “performing an event”, and Claim 18 recites the limitation “using an augmented reality technology”, both of which cannot be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150153181 A1, filed 07/27/2011, hereinafter "Gildfind", in view of US 20160178748 A1, filed 08/03/2015, hereinafter "Shin".

Regarding Claim 1, Gildfind teaches:
An electronic device comprising: (see at least figure 1, client device 104)
a sensor module comprising at least one sensor configured to detect sensing data including a magnetic signal, movement of the electronic device, acceleration of the electronic device, and/or an angle orientation of the electronic device with respect to a ground; (see at least [0037] and figure 1, wherein client device 104 contains sensor group 122-127, and [0040], wherein the sensors comprises an accelerometer/gyroscope/compass (detects movement, acceleration, and pitch/yaw/roll angle relative to the plan perpendicular to the direction of gravity, or the ground, of the electronic device))
a memory configured to store a virtual marker platform; (see at least [0028] and figure 1, memory 120 of client device 120 containing instructions, or virtual marker platform, 128)
and a processor operatively connected to the sensor module and the memory, wherein the processor is configured to control the electronic device to: (see at least [0037] and figure 1, processor 118 of client device 104)
receive the sensing data from the sensor module; (see at least [0074] and figure 6, step 602, wherein an identifier is received, and see at least [0018], wherein the identifier is data perceivable by the sensor module (image data, RFID data) received from the device’s sensor module)
generate a first virtual marker corresponding to a first location corresponding to a current location of the electronic device using the sensing data; (see at least [0075]-[0076] and figure 6, step 504, wherein a new marker is generated 
detect an arbitrary virtual marker; (see at least [0058] and figure 4, step 402, wherein a virtual marker is detected via sensing data)
load the first virtual marker from the memory; (see at least [0058]-[0060], wherein the corresponding virtual marker is loaded from memory)
Gildfind remains silent on:
store the first virtual marker in the memory; (Although, Gildfind does teach storing the first virtual marker in a memory outside of the electronic device, see at least [0076], wherein after generation, the first virtual marker is stored in marker data 116)
and request a specified service and/or perform an event designated to be performed in the first location by the electronic device based on the arbitrary virtual marker matching the first virtual marker.
Shin teaches:
store the first virtual marker in the memory; (see at least [0046] and figure 3B, wherein the markers are stored in the memory 44 of the electronic device 40)
and request a specified service and/or perform an event designated to be performed in the first location by the electronic device based on the arbitrary virtual marker matching the first virtual marker. (see at least [0044], wherein sensing data of a detected arbitrary virtual marker is compared to the loaded first virtual marker, 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the electronic device of Gildfind with Shin’s technique of performing a designated event based on the arbitrary virtual marker matching the first marker. It would have been obvious to modify because doing so allows electronic devices to quickly sense indoor locations without requiring additional sensors or pre-installed infrastructure, as recognized by Shin (see at least [0005]).

Regarding Claim 3, Gildfind and Shin in combination disclose all of the limitations of Claim 1 as discussed above, and Gildfind additionally teaches:
wherein the sensing data comprises a magnetic field value, a Wi-Fi value, a cellular value, and/or an image captured by a camera of the electronic device. (see at least [0018] and [0058], wherein the sensing data comprises a QR code (image captured by a camera of the electronic device), or an RFID transmission (a cellular value))

Regarding Claim 4, Gildfind and Shin in combination disclose all of the limitations of Claim 1 as discussed above, and Gildfind additionally teaches:
wherein the processor is configured to generate the first virtual marker for identifying a particular space and/or an object arranged in the particular space using the sensing data. (see at least [0074] and figure 2, wherein the first virtual marker is 

Regarding Claim 6, Gildfind and Shin in combination disclose all of the limitations of Claim 1 as discussed above, and Gildfind additionally teaches:
wherein the sensing data comprises sensing values of an accelerometer and/or a gyro sensor included in the sensor module based on the electronic device moving and/or movement information about the electronic device based on the sensing values. (see at least [0015] and [0049], wherein the sensing data of the accelerometer and gyro sensors of the sensor module of the electronic device are used to identify movements of the electronic device)

Regarding Claim 7, Gildfind and Shin in combination disclose all of the limitations of Claim 1 as discussed above, and Gildfind additionally teaches:
wherein the processor is configured to perform first sharing to register the first virtual marker as a shared virtual marker and sharing the first virtual marker with an external electronic device (see at least [0076]-[0077] and figure 1, wherein the generated first virtual marker is registered with the identifier and marker location and shared to marker data 116, a virtual marker remote repository located within external electronic device 102, and the first virtual marker is then shared and can be accessed by other external electronic devices)
and to perform second sharing to share a second virtual marker generated in the external electronic device and registered as the shared virtual marker, (see at least [0059]-[0060], wherein the client device receives a virtual marker shared from marker data 116, or the external electronic device, and [0077], wherein other external electronic devices can also share their sensing data for the shared virtual marker)
and wherein the memory is configured to register the first virtual marker in the virtual marker local repository and/or a server outside the electronic device to perform the first sharing and/or the second sharing. (see at least [0029] and figure 1, marker data 116 of server 102, wherein shared virtual markers are registered as “canonical”, indicating that the marker has been shared with a threshold number of external electronic devices,  consistent with the first and second sharing)
Gildfind remains silent on:
wherein the memory comprises a virtual marker local repository, 
Shin teaches:
wherein the memory comprises a virtual marker local repository, (see at least [0046] and figure 3B, wherein the markers are stored in the virtual marker local repository 44 of the electronic device 40)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the electronic device of Gildfind with Shin’s technique of storing a virtual marker local repository in the electronic device memory. It would have been obvious to modify because doing so allows electronic devices to quickly sense indoor 

Regarding Claim 8, Gildfind and Shin in combination disclose all of the limitations of Claim 1 as discussed above, and Gildfind additionally teaches:
wherein the first virtual marker comprises one-dimensional, two-dimensional, and/or three-dimensional information and information about a speed at which the electronic device passes through a space. (see at least [0028], wherein the first virtual marker identifier comprises RFID signals or QR codes, which are comprised of 2-dimensional information, and [0029], wherein the first virtual marker also comprises location information, and [0049], wherein the location information includes velocity vectors of the client device passing through the indoor space)

Regarding Claim 9, Gildfind and Shin in combination disclose all of the limitations of Claim 1 as discussed above, and Gildfind remains silent on:
wherein the processor is configured to perform the designated event in a virtual marker list stored in the memory or to load the first virtual marker for requesting the specified service based on the arbitrary virtual marker matching the first virtual marker.
Shin teaches:
wherein the processor is configured to perform the designated event in a virtual marker list stored in the memory or to load the first virtual marker for requesting the specified service based on the arbitrary virtual marker matching the first virtual marker. (see at least [0039], wherein the signature (virtual marker) is stored in memory along with the corresponding functions for the marker, or designated event, and [0041], wherein if the arbitrary detected virtual marker and the loaded first virtual marker match, the corresponding function, or designated event, stored in the memory corresponding to the marker is performed)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the electronic device of Gildfind with Shin’s technique of storing designated events in a virtual marker list in the electronic device memory. It would have been obvious to modify because doing so allows electronic devices to quickly sense indoor locations without requiring additional sensors or pre-installed infrastructure, as recognized by Shin (see at least [0005]).

Claims 2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gildfind and Shin as applied to claims above, and further in view of US 20170336211 A1, filed 11/27/2015, hereinafter "Matsunaga".

Regarding Claim 2, Gildfind and Shin in combination disclose all of the limitations of Claim 1 as discussed above, and Gildfind remains silent on:
wherein the sensing data comprises a feature caused by an object arranged in an indoor space and/or a structure of the indoor space using the magnetic signal measured based on the electronic device moving within a fixed range during a fixed time in the indoor space.
Matsunaga teaches:
wherein the sensing data comprises a feature caused by an object arranged in an indoor space and/or a structure of the indoor space using the magnetic signal measured based on the electronic device moving within a fixed range during a fixed time in the indoor space. (see at least [0027]-[0029], wherein the virtual markers are located within an indoor space and on structures within the indoor space, such as entrances or floors, and emits a transmitted signal, and see at least [0048]-[0051] and figure 3, wherein the sensing data used to identify a marker contains a geomagnetic orientation obtained from a geomagnetic sensor, and see at least figure 4, wherein the electronic device 10 is moving within a fixed range of the marker, and figure 6, wherein the magnetic signal is measured over a fixed time period)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the electronic device of Gildfind and Shin with Matsunaga’s technique of using sensing data comprising a magnetic signal measured based on the electronic device moving within a fixed range during a fixed time in the indoor space. It would have been obvious to modify because doing so allows for the detection of a device’s 

Regarding Claim 10, Gildfind and Shin in combination disclose all of the limitations of Claim 1 as discussed above, and Gildfind remains silent on:
wherein, based on the electronic device being within a fixed radius from the first location, the processor is configure to turn on the sensor module, and to store a feature of the first location and/or an object arranged in the first location to detect entry to the first location and/or approach to the object.
Matsunaga teaches:
wherein, based on the electronic device being within a fixed radius from the first location, (see at least [0029], where the first virtual marker at the first location transmits a signal to a predetermined radius around the first location)
the processor is configure to turn on the sensor module, and to store a feature of the first location and/or an object arranged in the first location to detect entry to the first location and/or approach to the object. (see at least [0044], [0048]-[0052], and figure 3, wherein when a signal from a virtual marker is received, i.e. when the electronic device is within the predetermined radius from the location of the marker (YES at S20), the geomagnetic sensor of the electronic device is turned on in order to store the orientation, or angle of entry/approach to the first location)



Regarding Claim 11, Gildfind and Shin in combination disclose all of the limitations of Claim 1 as discussed above, and Gildfind remains silent on:
wherein the processor is configured to sort and/or correct errors of sensing values due to rotation and/or movement of the electronic device measured from the arbitrary virtual marker to compare with the first virtual marker.
Matsunaga teaches:
wherein the processor is configured to sort and/or correct errors of sensing values due to rotation and/or movement of the electronic device measured from the arbitrary virtual marker to compare with the first virtual marker. (see at least [0048]-[0051] and figure 3, wherein geomagnetic sensing values are corrected using magnetic correction information after detecting the arbitrary virtual marker, wherein the error is based on the orientation, or rotation, of the electronic device and measured from the detected arbitrary virtual marker, and see at least 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the electronic device of Gildfind and Shin with Matsunaga’s technique of correcting sensing values based on the rotation of the electronic device. It would have been obvious to modify because doing so allows for the detection of a device’s location and orientation with a high degree of accuracy based on geomagnetism, as recognized by Matsunaga (see at least [0006]-[0007]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gildfind and Shin as applied to claims above, and further in view of US 20150317057 A1, filed 05/04/2015, hereinafter "Lim".

Regarding Claim 5, Gildfind and Shin in combination disclose all of the limitations of Claim 1 as discussed above, and Gildfind remains silent on:
wherein the processor is configured to map the sensing data to a particular space and/or an object arranged in the particular space using an augmented reality (AR) technology based on storing the first virtual marker.
Lim teaches:
wherein the processor is configured to map the sensing data to a particular space and/or an object arranged in the particular space using an augmented reality (AR) technology based on storing the first virtual marker. (see at least [0082]-[0086] 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the electronic device of Gildfind and Shin with Lim’s technique of using AR technology to map the sensing data to a particular space. It would have been obvious to modify because doing so allows users of a localization and navigation service to see additional information about specific locations within a space, such as locations the user should visit, tailored to the user’s preference, as recognized by Lim (see at least [0109]-[0112]).  

Claims 12-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gildfind and Matsunaga.

Regarding Claim 12, Gildfind teaches:
A method for detecting a virtual marker corresponding to a location of an electronic device, the method comprising: (see at least figure 6)
receiving sensing data including movement of the electronic device, acceleration of the electronic device, and/or an angle orientation of the electronic device with respect to a ground; (see at least [0074] and figure 6, step 602, wherein an identifier is received, and see at least [0018], wherein the identifier is data received from the device’s sensor module, and see at least [0040], wherein the 
generating a first virtual marker corresponding to a first location corresponding to a current location of the electronic device using the sensing data; (see at least [0075]-[0076] and figure 6, step 504, wherein a new marker is generated corresponding to the location of the device and the identifier, or sensing data, received)
and storing the first virtual marker (at least [0076], wherein after generation, the first virtual marker is stored in marker data 116)
Gildfind remains silent on:
receiving sensing data including a magnetic signal
Matsunaga teaches:
receiving sensing data including a magnetic signal (see at least [0049], wherein sensing data including a geomagnetic signal is received from a geomagnetic sensor of the electronic device)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Gildfind with Matsunaga’s technique of receiving a magnetic signal in the sensing data. It would have been obvious to modify because doing so allows for the detection of a device’s location and orientation with a high degree of accuracy based on geomagnetism, as recognized by Matsunaga (see at least [0006]-[0007]).

Regarding Claim 13, Gildfind and Matsunaga in combination disclose all of the limitations of Claim 12 as discussed above, and Gildfind teaches:
loading a virtual marker list including the stored first virtual marker; (see at least [0028], marker data 116, where the first virtual marker was stored)
Gildfind remains silent on:
confirming whether the electronic device is within a fixed radius from the first location; 
measuring a sensing value within the fixed radius from the first location; 
and confirming whether the electronic device has entered the first location by comparing the sensing value with the first virtual marker.
Matsunaga teaches:
confirming whether the electronic device is within a fixed radius from the first location; (see at least [0029], where the first virtual marker at the first location transmits a signal to a predetermined radius around the first location, and see at least [0044] and figure 3, wherein a signal from a virtual marker is received, i.e. the electronic device is within the predetermined radius from the location of the marker (YES at S20))
measuring a sensing value within the fixed radius from the first location; (see at least [0048]-[0049] and figure 3, wherein after (YES at S20), the geomagnetic sensor of the electronic device is turned on in order to store the orientation, or angle of entry/approach to the first location within the fixed radius of the location)
and confirming whether the electronic device has entered the first location by comparing the sensing value with the first virtual marker. (see at least [0050]-[0052], 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Gildfind and Matsunaga with Matsunaga’s technique of detecting a feature of the first location based on the device being within a predetermined radius of the location. It would have been obvious to modify because doing so allows for the detection of a device’s location and orientation with a high degree of accuracy based on geomagnetism, as recognized by Matsunaga (see at least [0006]-[0007]).

Regarding Claim 14, Gildfind and Matsunaga in combination disclose all of the limitations of Claim 13 as discussed above, and Gildfind remains silent on:
wherein the measuring of the sensing value comprises correcting an error due to rotation and/or movement of the electronic device.
Matsunaga teaches:
wherein the measuring of the sensing value comprises correcting an error due to rotation and/or movement of the electronic device. (see at least [0048]-[0051] and figure 3, wherein geomagnetic sensing values are corrected using magnetic correction information, wherein the error is based on the orientation, or rotation, of the electronic device)


Regarding Claim 16, Gildfind and Matsunaga in combination disclose all of the limitations of Claim 12 as discussed above, and Gildfind remains silent on:
wherein the sensing data comprises a feature caused by an object arranged in an indoor space and/or a structure of the indoor space using the magnetic signal measured based on the electronic device moving within a fixed range during a fixed time in the indoor space.
Matsunaga teaches:
wherein the sensing data comprises a feature caused by an object arranged in an indoor space and/or a structure of the indoor space using the magnetic signal measured based on the electronic device moving within a fixed range during a fixed time in the indoor space. (see at least [0027]-[0029], wherein the virtual markers are located within an indoor space and on structures within the indoor space, such as entrances or floors, and emits a transmitted signal, and see at least [0048]-[0051] and figure 3, wherein the sensing data used to identify a marker contains a geomagnetic orientation obtained from a geomagnetic sensor, and see at least 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Gildfind and Matsunaga with Matsunaga’s technique of using sensing data comprising a magnetic signal measured based on the electronic device moving within a fixed range during a fixed time in the indoor space. It would have been obvious to modify because doing so allows for the detection of a device’s location and orientation with a high degree of accuracy based on geomagnetism, as recognized by Matsunaga (see at least [0006]-[0007]).

Regarding Claim 17, Gildfind and Matsunaga in combination disclose all of the limitations of Claim 12 as discussed above, and Gildfind additionally teaches:
wherein the sensing data comprises a magnetic field value, a Wi-Fi value, a cellular value, and/or an image captured by a camera of the electronic device. (see at least [0018] and [0058], wherein the sensing data comprises a QR code (image captured by a camera of the electronic device), or an RFID transmission (a cellular value))

Regarding Claim 19, Gildfind and Matsunaga in combination disclose all of the limitations of Claim 12 as discussed above, and Gildfind additionally teaches:
wherein the sensing data comprises sensing values of an accelerometer and/or a gyro sensor included in a sensor module of the electronic device based on the electronic device moving and/or movement information about the electronic device based on the sensing values. (see at least [0015] and [0049], wherein the sensing data of the accelerometer and gyro sensors of the sensor module of the electronic device are used to identify movements of the electronic device)

Regarding Claim 20, Gildfind and Matsunaga in combination disclose all of the limitations of Claim 12 as discussed above, and Gildfind additionally teaches:
comprising performing first sharing to register the first virtual marker as a shared virtual marker and sharing the first virtual marker with an external electronic device (see at least [0076]-[0077] and figure 1, wherein the generated first virtual marker is registered with the identifier and marker location and shared to marker data 116, a virtual marker remote repository located within external electronic device 102, and the first virtual marker is then shared and can be accessed by other external electronic devices, and see at least [0029], wherein shared virtual markers are registered as “canonical”, indicating that the marker has been shared with a threshold number of external electronic devices,  consistent with the first and second sharing))
and/or second sharing to share a second virtual marker generated in the external electronic device and registered as the shared virtual marker. (see at least [0059]-[0060], wherein the client device receives a virtual marker shared from 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gildfind and Matsunaga as applied to claims above, and further in view of Shin.

Regarding Claim 15, Gildfind and Matsunaga in combination disclose all of the limitations of Claim 13 as discussed above, and Gildfind remains silent on:
performing an event designated to be performed in the first location by the electronic device and/or requesting a specified service based on the electronic device entering the first location.
Shin teaches:
performing an event designated to be performed in the first location by the electronic device and/or requesting a specified service based on the electronic device entering the first location. (see at least [0044], wherein sensing data of a detected arbitrary virtual marker is compared to the loaded first virtual marker, and if the markers match, a corresponding function, or designated event, is performed at the first location)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Gildfind and Matsunaga with Shin’s technique of performing a designated event based on the arbitrary virtual marker .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gildfind and Matsunaga as applied to claims above, and further in view of Lim.

Regarding Claim 18, Gildfind and Matsunaga in combination disclose all of the limitations of Claim 12 as discussed above, and Gildfind remains silent on:
comprising mapping the sensing data to a particular space and/or an object arranged in the particular space using an augmented reality technology based on storing the first virtual marker. 
Lim teaches:
comprising mapping the sensing data to a particular space and/or an object arranged in the particular space using an augmented reality technology based on storing the first virtual marker. (see at least [0082]-[0086] and figure 7, wherein the sensing data from GPS/geomagnetic/gyro sensors are mapped to a particular space using AR technology based on the generation and storage of a map node)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Gildfind and Matsunaga with Lim’s technique of using AR technology to map the sensing data to a particular space. It would have been obvious to modify because doing so allows users of a localization and navigation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667